Case 1:21-cv-00475-JPH-MJD Document 1 Filed 03/02/21 Page 1 of 5 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS, INDIANA

  ERICA TAYLOR                                 )
                                               )
                           Plaintiff,          )
                                               )
                 v.                            )
                                               )CAUSE NO. 1:21-cv-475
  PHARMSCRIPT OF IN LLC                        )
                                               )
                           Defendant,          )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, name-above, complains of act and omissions by the Defendant. In

  support of her Complaint and as cause of action against the Defendant, Plaintiff

  respectfully submits the following:

                                        JURISDICTION

     1. This suit is authorized and instituted pursuant to Title VII 42 U.S.C. § 2000e. and

  42 U.S.C. § 1981 as amended by the Civil Rights Act OF 1991; 28 U.S.C. §§ 1331 and

  1343.

     2. Plaintiff fled a charge with the Equal Employment Opportunity Commission

  (EEOC) and received a notice to sue on December 17, 2020.

                                          PARTIES

     3. Plaintiff is an African-American female and at all relevant times she resided in the

  Southern District of Indiana.

     4. Defendant is a corporation doing business in the State of Indiana in the Southern

  District of Indiana.
Case 1:21-cv-00475-JPH-MJD Document 1 Filed 03/02/21 Page 2 of 5 PageID #: 2




                                            FACTS

     5. Plaintiff began working for the Defendant in October 2020.

     6. Plaintiff performed her job well.

     7. October 25, 2020, the lead technician began me from the time she walking in the

  building and Plaintiff tried to prohibit me from doing her job.

     8. In the middle of my shift, the lead technician asked Plaintiff to leave the building

  allegedly due to poor work performance.

     9. However, Plaintiff was performing what work she could do very well.

     10. Prior to leaving, Plaintiff informed the lead technician that she was going to

  contact Defendant’s Human Resource and the support team due to her harassment.

     11. Plaintiff left the building and went to her car.

     12. While Plaintiff was in her car, two police officers approached her car, both

  officers had their hands on their guns.

     13. The police officer asked Plaintiff if she had any weapons and asked Plaintiff if she

  had any scissors in her possession.

     14. The police officer informed Plaintiff that he was told she was in possession of a

  weapon.

     15. Plaintiff informed Defendant’s HR of the incident, however, they did nothing.

     16. Plaintiff continued to work under the leadership of the lead technician.

     17. The lead technician continued to not give Plaintiff work and harass Plaintiff.

     18. Plaintiff contacted the lead pharmacist about the lead technician’s behavior and

  reported the harassment.
Case 1:21-cv-00475-JPH-MJD Document 1 Filed 03/02/21 Page 3 of 5 PageID #: 3




     19. On December 18, 2020, Plaintiff was suspended. Defendant informed Plaintiff

  she was allegedly suspended because she did not complete timesheets. Plaintiff informed

  Defendant that she believed she is being targeted because other employees (all white) did

  not have to complete the timesheets.

     20. On December 21, 2020, Plaintiff was terminated. Defendant did not state the

  reason for the termination.

     21. Plaintiff was terminated due to her race.

     22. Plaintiff was harassed due to her race.

     23. Plaintiff was subject to a hostile work environment.

     24. Plaintiff suffered retaliation due to engaging in protected activity.

                                           COUNT I

     25. Plaintiff incorporates by reference paragraphs 1-24.

     26. Defendant, as a result of terminating Plaintiff due to her race, violated 42 U.S.C. §

  1981.

                                          COUNT II

     27. Plaintiff incorporates by reference paragraphs 1-24.

     28. Defendant, as a result of terminating Plaintiff due to her race, violated Title VII

  42 U.S.C. § 2000 et al.

                                          COUNT III

     29. Plaintiff incorporates by reference paragraphs 1-24.

     30. Defendant, as a result of terminating Plaintiff due to Plaintiff engaging in

  protected activity, violated Title VII 42 U.S.C. § 2000 et al.

                                          COUNT VI
Case 1:21-cv-00475-JPH-MJD Document 1 Filed 03/02/21 Page 4 of 5 PageID #: 4




     31. Plaintiff incorporates by reference paragraphs 1-24.

     32. Defendant, as a result of terminating Plaintiff due to her race, violated 42 U.S.C. §

  1981.

                                          COUNT V

     33. Plaintiff incorporates by reference paragraphs 1-24.

     34. Defendant, as a result of subjecting Plaintiff to a hostile work environment due to

  her race, violated Title VII 42 U.S.C. § 2000 et al.

                                          COUNT VI

     35. Plaintiff incorporates by reference paragraphs 1-24.

     36. Defendant, as a result of subjecting Plaintiff to a hostile work environment due to

  her race, violated 42 U.S.C. § 1981.

                                         COUNT VII

     37. Plaintiff incorporates by reference paragraphs 1-24.

     38. Defendant, as a result of harassing Plaintiff due to her race, violated Title VII 42

  U.S.C. § 2000 et al.

                                         COUNT VIII

     39. Plaintiff incorporates by reference paragraphs 1-24.

     40. Defendant, as a result of harassing Plaintiff to due to her race, violated 42 U.S.C.

  § 1981.

     WHEREFORE, Plaintiff respectfully requests that the Court grant the following

     relief:

          A. Award Plaintiff back pay and benefits lost;
Case 1:21-cv-00475-JPH-MJD Document 1 Filed 03/02/21 Page 5 of 5 PageID #: 5




         B. Award Plaintiff compensatory damages for future pecuniary loss, emotional

             pain and suffering, inconvenience, mental anguish and loss of enjoyment of

             life;

         C. Award Plaintiff punitive damages;

         D. Award Plaintiff his cost in this action and reasonable attorney fees;

         E. Grant Plaintiff any other relief which is allowable under the circumstances of

             this case.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd 31235-49
                                                               Attorney for Plaintiff

                              REQUEST FOR JURY TRIAL

  Comes now the Plaintiff and requests that this cause be tried by a jury.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd 31235-49
                                                               Attorney for Plaintiff

  Amber K. Boyd 31235-49
  Amber K. Boyd Attorney at Law
  8510 Evergreen Avenue
  Indianapolis, in 46240
  (317) 210-3416
